             Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 1 of 15
                          Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the
                                                                United States.               . ^ .
                                                                                                   I 5 js i i     "V     ::-.n



                                                     Affidavit of Fact
                                                                     2fHOtC-5 AMfj:37

Date: 25-Rabi al awwal 1441 [November 22,2019]                                                                  ,t" I
Affiant: Julisa Amurra Adonay El & Jamba!Talib Abdullah Bey
Address: RISE OF THE MOORS-255 Main Street 2"''PI suite 201 Pawtucket RI02860
Notice to the agent is notice to the principal, notice to the agent. UCC 1-202: notice, knowledge. An instrument is deemed in law filed at the time
                          it is delivered to the clerk. See Biffe v. Morton Rubber., Inc., 785 S.W.2d 143,144(tex.1990)




       On Tuesday, 15 Rabi aI-awwal-1441 [November 12, 2019], after picking up another
Moorish American National who was being unlawftilly detained by CHESHIRE COUNTY
DEPARTMENT OF CORRECTIONS in KEENE, NEW HAMPSHIRE superintendent
RICHARD N. VAN WICKLER was put on notice about why we were there and we informed
them of our political status and the fact that they did not have the jurisdiction to hold the said
National. Once the national was released, we attempted to make our way back to Massachusetts.
We pulled out ofthe parking lot, were traveling along the entrance path, and quickly noticed that
an unmarked Jeep was closely following us. We tumed onto Marlborough road and in
approximately 3 minutes after we left the CHESHIRE COUNTY DEPARTMENT OF
CORRECTIONS, a different Cop in an unmarked vehicle was seen in the rear-view mirror
speeding down the road with their lights on and heading straight towards our direction.
        We later found out it was Sargent ZACHARY BYAM Badge #202 from
MARLBOROUGH POLICE DEPARTMENT which is only 3 minutes(1.9 miles)away from the
CHESHIRE COUNTY DEPARTMENT OF CORRECTIONS. There were eight Moorish
American Nationals in three separate automobiles traveling together. There were two other cars
with the other Moorish American nationals traveling in front of us. The cop passed approximately
seven cars and stopped the Moors that were in the front. We all stopped to try to let the cop pass
and he kept inching his car behind the first car and second car to force a separation and pull the
front car over. The front car followed by the officer pulled into a commercial parking lot on
Marlborough road. We began recording and pulled into and parked in the same lot to see what the
issue was. Sargent ZACHARY BYAM immediately called for back up before we came into the
proximity ofthe traffic stop. 2-3 unmarked vehicles showed up and various police cars swarmed
the parking lot and closed us all in the lot.

       The Moors then informed us that the Police stated that they ran the first vehicles plates and
that was the reason for the stop. That could not have been possible because that vehicle was the
lead car and there were approximately seven cars on the road behind our three cars. The various
policemen of MARLBOROUGH POLICE DEPARTMENT,DUBLIN POLICE DEPARMENT,
TROY POLICE DEPARTMENT, HARRISYILLE POLICE DEPARTMENT, KEENE
SHERIFF'S DEPARTMENT & NEW HAMPSHIRE STATE POLICE as well as                                                                         LEON'S
AUTO CENTER were clearly conspiring along with the CHESHIRE COUNTY DEPARTMENT
          Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 2 of 15
                  Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the
                                                United States.



OF CORRECTIONS and targeting us based on our national origin. A few minutes later, the police
without warrant, due process nor probable cause then began to run the plates on the other vehicles
owned by the rest ofthe Moorish American nationals that were parked in the parking lot that were
not involved in the traffic stop. No other plates in the lot were ran by the various policemen, only
ours, which is proofoftheir discrimination and violation ofour rights. SargentZACHARY BYAM
Badge #202 of MARLBOROUGH POLICE DEPARTMENT then stated that he was towing my
car because it was not registered which is a violation of the Ml faith and credit clause of the
constitution for the united States.". See Bank of Boston v. Jones,4 UCC Rep. Serv. 1021,236
A2d 484,UCC PP 9-109.14 A vehicle not usedfor commercial activity is a "consumer good" ...
it is not a type ofvehicle required to be registered.

FULL FAITH AND CREDIT.Ajudgement or record shall have the samefaith, credit, conclusive
effect, and obligatoryforce in other states as it has by law or usage in the statefrom whence taken.
Christmas v. Cohen,13 Pet.326,10 L.Ed.475; "Fullfaith and credit" clause ofConst. U.S. art
4,§1, requires thatforeignjudgement be given suchfaith and credit as it had by law or usage of
state ofits origin. First Nat. Bank v. Terry,103 CaLApp.501,285 P.336,337
No state government entity has the power to allow or deny passage on the highways, byways, nor
waterways... transporting his vehicles and personal propertyfor wither recreation or business,
but by being subject only to local regulation i.e., safety caution, traffic lights, speed limits, etc.
Traveling is not a privilege requiring licensing, vehicle registration, or forced insurance.
Chicago Coach Co.V. City of Chicago,227 lU.200,169 N.E.22.

The Right to Travel; The Right to Mode ofConveyance; The Right to Locomotion are all absolute
rights, and the police cannot make void the exercise ofrights. State v. Armstead,60 s. 778,779,
and 781



NEW HAMPSHIRE GENERAL LAWS -TITLE XXI MOTOR VEfflCLES CHAPTER
261 CERTIFICATES OF TITLE AND REGISTRATION OF VEHICLES Section 261:3
Exempt Vehicles:(c) A vehicle owned by a nonresident ofthis state and not required by law to
be registered in this state;


        Sargent Zachary Byam Badge #202 proceeded to seize RI state property(license plates) as
his own. Sargent Zachary Byam then advised me I could retrieve my other personal affects from
the car. Once I proceeded to do so, he shut the door I was trying to open and got in my face and
had his hands on me. Another policemen who repeatedly refused to identify himself got into a
threatening position behind me and had his Taser out and ready to use excessive force. We were
able to identify him later on in the video as HARRISVILLE POLICE DEPARTMENT Chief
RUSSEL DRISCOLL. My private vehicle was towed to LEON'S AUTO CENTER in KEENE,
NH and is being held for an extortion fee. The listed subjects, business and corporations that were
involved and listed in this affidavit violated the following UNITED STATES CODES and are
liable to be charged:
18 use §241 Conspiracy Against Rights
18 use §242 Deprivation Of Rights Under Color OfLaw
           Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 3 of 15
                  Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the
                                                United States.



18 use §872 Extortion by officers or employees of the United States
18 use §880 REeEIVING THE PROeEEDS OF EXTORTION
18 use §2312 Transportation of stolen vehicles
18 use §2313 Sale or receipt of stolen vehicles
18 U.S.eode §2314. Transportation of stolen goods,securities, moneys,fraudulent State
tax stamps,or articles used in counterfeiting
18 U.S.eode §2315. Sale or receipt of stolen goods,securities, moneys,or fraudulent State
tax stamps
18 U.S.eode §1349. Attempt and conspiracy


        The listed subjects, business and corporations that were involved and listed in this affidavit
also violated the following NEW HAMSHIRE state constitutional laws:
[Art.] 2. [Natural Rights.] All men have certain natural, essential, and inherent rights among
which are, the enjoying and defending life and liberty; acquiring, possessing, and protecting,
property; and,in a word,ofseeking and obtaining happiness. Equality ofrights under the law shall
not be denied or abridged by this state on account ofrace, creed, color, sex or national origin.
[Art.] 2-h.[Right of Privacy.] An individual's right to live free from governmental intrusion in
private or personal information is natural, essential, and inherent.

[Art.] 10.[Right ofRevolution.] Government being instituted for the common benefit, protection,
and security, of the whole community, and not for the private interest or emolument of any one
man,family,or class ofmen;therefore, whenever the ends ofgovernment are perverted,and public
liberty manifestly endangered, and all other means ofredress are ineffectual, the people may,and
of right ought to reform the old, or establish a new government. The doctrine of nonresistance
against arbitrary power, and oppression, is absurd, slavish, and destructive of the good and
happiness                                       of                                       mankind.
Jime 2,1784

[Art.] 12-a.[Power to Take Property Limited.] No part ofa person's property shall be taken by
eminent domain and transferred, directly or indirectly, to another person if the taking is for the
purpose of private development or other private use of the property.
November 7,2006

[Art.]33.[Excessive Bail,Fines,and Punishments Prohibited.]No Magistrate,or Court ofLaw,
shall demand excessive bail or sureties, impose excessive fines, or inflict cruel or unusual
punishments.
Jime 2,1784

        The listed subjects, business and corporations that were involved and listed in this affidavit
are also in violation ofthe following Organic Constitution for the Republic ofthe united States of
America:


AmendmentIV: The right ofthe people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but
          Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 4 of 15
                   Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the
                                                 United States.


upon probable cause, supported by Oath or affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.

AmendmentV: No person shall be held to answer for a capital, or otherwise infamous crime,
unless on a presentment or indictment ofa Grand Jury, except in cases arising in the land or naval
forces, or in the Militia, when in actual service in time of War or public danger; nor shall any
person be subject for the same offence to be twice put in jeopardy of life or limb; nor shall be
compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or
property, without due process of law; nor shall private property be taken for public use, witbout
just compensation

Amendment VIII; Excessive bail shall not be required, nor excessive fines imposed, nor cruel
and imusual punishments inflicted.

        You will find the NEW HAMSHIRE GENERAL LAWS regarding registration and non
residents below.


NEW HAMPSHIRE GENERAL LAWS TITLE XXI- MOTOR VEfflCLES CHAPTER 261
CERTIFICATES OF TITLE AND REGISTRATION OF VEHICLES
Section 261:3 Exempt Vehicles(c)A vehicle owned by a nonresident ofthis state and not required
by law to be registered in this state;

TITLE XXI - MOTOR VEHICLES CHAPTER 261 CERTIFICATES OF TITLE AND
REGISTRATION OF VEHICLES Reciprocity for Nonresidents Section 261:44 Operation
Without Registration; Reciprocity. — A vehicle, other than an OHRV or snowmobile,owned by
a nonresident and duly registered for the current year in the state, district or covmtry of which the
owner is a resident may be driven upon the ways ofthis state without registration under this chapter
to the extent, as to period ofdriving and otherwise,that the state, district or country ofregistration
grants similar privileges for the operation of such vehicles owned by residents of this state and
registered under its laws. The director for the purposes of this section shall determine the nature
and extent ofthe privileges for the driving ofvehicles granted by other states, districts or countries
to residents ofthis state and his determination shall be final.
Source. 1911, 133:3. 1913, 81:2. 1917, 229:3. 1921, 119:3. 1923, 76:1. 1925, 85:1. PL 100:26.
1939, 190:3.1941,99:1. RL 116:35.1945,45:1. RSA 260:39.1981,146:1.2006,90:11, eff. July
1,2006 at 12:01 a.m.

TITLE XXI - MOTOR VEHICLES CHAPTER 261 CERTIFICATES OF TITLE AND
REGISTRATION OF VEHICLES General Registration Section 261:59-a Proof of Valid
Registration.-No person shall be arrested for a violation ofRSA 261:40, nor shall any person's
vehicle be towed on account of being unregistered, solely because a computer check indicates
that the registration has expired, if the driver presents to the officer a facially legitimate, current
registration certificate and the number plates have current, serially numbered decals attached, the
serial numbers of which match the numbers on the registration certificate. This section shall not
apply in any case where the certificate or decals appear to be coimterfeit or altered or the computer
check indicates that the plates have been suspended or revoked.
Source. 2006,317:15, eff. Aug. 18,2006.
         Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 5 of 15
                  Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the
                                                United States.




       IfI am found guilty(after proper due process)ofviolating NH state policies it should have
resulted in a fine and not a tow. Please see the NH General laws attached below.
TITLE XXI-MOTOR VEfflCLES CHAPTER 261 CERTIFICATES OF TITLE AND
REGISTRATION OF VEHICLES Registration Required Section 261:40
261:40 Registration Required.-Except as otherwise provided, it is a violation for any person to
drive or any owner or custodian to knowingly permit or cause to be driven on the ways ofthis state
any vehicle which is not specifically exempt by statute or rule fi*om the requirement ofregistration,
unless the same has been registered and the appropriate fee paid in accordance with the provisions
ofthis chapter. The fine for a violation ofthis section shall be $100.
Source. 1905, 86:5. 1911, 133:2. 1917, 229:2. 1919, 41:2. 1921, 119:2. PL 100:5. 1935, 73:6.
1939,132:1. RL 116:9. RSA 260:12.1981,146:1.2005,177:45.2006,317:14,eff. Aug. 18,2006.

TITLE XXI MOTOR VEfflCLES CHAPTER 261 CERTIFICATES OF TITLE AND
REGISTRATION OF VEfflCLES Registration Required
Section 261:40 Registration Required.-Except as otherwise provided, it is a violation for any
person to drive or any owner or custodian to knowingly permit or cause to be driven on the ways
of this state any vehicle which is not specifically exempt by statute or rule from the requirement
ofregistration, unless the same has been registered and the appropriate fee paid in accordance with
the provisions ofthis chapter. The fine for a violation ofthis section shall be $100.
Source. 1905, 86:5. 1911, 133:2. 1917, 229:2. 1919, 41:2. 1921, 119:2. PL 100:5. 1935, 73:6.
1939,132:1. RL 116:9. RSA 260:12.1981,146:1.2005,177:45.2006,317:14,eff. Aug. 18,2006.



                            UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,
factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision
nor usurpation. A Free Moorish American national and citizen ofthe free National Government of
Morocco, 1 am:                  (\ mimL.(\rJmiUf 9(!_                          A.R.R. UCC 1-308. In honor
of my Moabite ancestors to time immemorial, exercising the Divine and Common-Law-Right to
Jus Postliminii, in accord with the high principles ofLove, Truth,Peace,Freedom and Justice.
            Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 6 of 15
               Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the United States.




                          Date: 25-Rabi al awwal 1441[November 22,2019]

                                    Affiant: Julisa Amurra Adonay El

       Address: RISE OF THE MOORS-255 Main Street suite 201 Pawtucket RI02860




                                                CIVIL ACTION

Julisa Amurra Adonay El

Jamhal Talib Abdullah Bey

Plaintiff                                                                          Case No.

V.



MARLBOROUGH POLICE DEPARTMENT SARGEANT ZACHARY BYAM badge#202,
MARLBOROUGH POLICE DEPARTMENT,

CHESHIRE COUTNY DEPARTMENT OF CORRECTIONS,

CHESHIRE COUNTY DEPARTMENT OF CORRECTIONS SUPERINTENDENT RICHARD
N. VAN WICKLER,

HARRISVILLE POLICE DEPARTMENT,

HARRISVILLE POLICE CHIEF RUSSEL DRISCOLL

DUBLIN POLICE DEPARMENT,

TROY POLICE DEPARTMENT,

KEENE SHERIFF'S DEPARTMENT,

NEW HAMPSHIRE STATE POLICE &

LEON'S AUTO CENTER

Defendants
             Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 7 of 15
                  Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the United States.




                                 EMERGENCY WRIT FOR PREJUDGMENT

                                   WRIT OF REPLEVIN WITHOUT NOTICE

          Notice to the agent is notice to the principal, notice to the principal is notice to the agent UCC 1-202: notice, loiowledge.
An instrument is deemed in law filed at the time it is delivered to the clerk. See Biffe v. Morton Rubber., Inc., 785 S.W.2d 143,144 (tex.1990)




I demand an Order ofEmergency Writfor Prejudgment Writ ofReplevin Without Notice,directing
LEON'S AUTO CENTER located at 600 Main street near KEENE,NEW HAMPSHIRE 03431,
to immediately return my specific property; Blue 2012 Toyota Yaris VIN No.
JTDBT4K36C1414963 which has been seized and held unlawfully, pursuant to, NHRev StatSub
Section 536-A:l (1996 through Reg Sess), Verified Claim and Affidavit ofFact.

    1. I am the lawful owner entitled to the possession of said property described and at no time
       gifted,sold or otherwise transferred ownership ofsaid property to any other party including
          LEON'S AUTO CENTER.
    2. Despite verbal communication to the agent operating on behalf of LEON'S AUTO
       CENTER my conveyance and personal property therein was unlawfully seized without my
       consent, court order,judgment or ruling, which is theft.
    3. The property was wrongfully detained by orders of SARGENT BYAM (BADGE #202)
       from MARLBOUROUGH POLICE DEPARTMENT who conspired with DUBLIN
         POLICE DEPARMENT, TROY POLICE DEPARTMENT, HARRISVILLE POLICE
          DEPARTMENT, KEENE SHERIFF'S DEPARTMENT, NEW HAMPSHIRE STATE
       POLICE & LEON'S AUTO CENTER to unlawfiilly violate and deprive me of my
       preexisting Constitutional rights to travel and my right to due process. This is a violation
       ofthe New Hampshire State Constitution - Bill of Rights Part 1 Article 12; no part ofa
       person'sproperty shall be taken, by eminent domain and transferred, directly or indirectly,
       to another person ifthe taking isfor the purpose ofprivate development...
    4. I have no knowledge of any contract between; SARGENT BYAM(BADGE #202)from
       MARLBOUROUGH POLICE DEPARTMENT, LEON'S AUTO CENTER and myself.
       Furthermore, all parties deny that any contract exists.
    5. LEON'S AUTO CENTER is attempting to extort funds from me under false pretenses to
          monopolize on capital gain which is fraud and a direct violation ofthe 8^ Amendment of
       the constitution for the united States and the New Hampshire State Constitution - Bill of
       Rights Part 1 Article 28; no subsidy charge, tax, impost or duty shall be established,fixed,
       laid or levied, under anypretext whatsoever without the consent ofthe people... They also
       threaten to embezzle my private property by filing an abandonment claim ifsaid fraudulent
       funds are not provided to them within the 45 day time frame.
    6. The fair market value for described property is $5,500.00.
          Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 8 of 15
             Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the United States.




NH Rev Stat Sub Section 536-A: Replevin (1996 through Reg Sess) sets forth a procedure to
obtain a writ of replevin before entry of a final judgement by utilizing an ex-parte procedure.
Specifically,Section S36-A:12 provides;

       Upon specific request ofthe applicant and examination ofthe complaint and affidavit and
such other evidence or testimony as thejudge may thereupon require, a writ ofreplevin may be
issuedprior to hearing, ifprobable cause appears that any ofthefollowing exist:

    1. The defendant gained possession ofthe property by theft;
    2. The property consists ofone or more negotiable instruments or credit cards;
    3. By reason ofspecific, competent evidence shown, by affidavit or by testimony within the
       personal knowledge ofan affiant or witness, the property is perishable, and will be perish
       before any noticed hearing can be had, or is in immediate danger or destruction, serious
       harm, concealment or removalfrom this state, or ofsale to an innocent purchaser, and
       that the holder ofsuch property threatens to destroy, harm, conceal, remove itfrom the
       state, or sell it to an innocentpurchaser.

Ifthe plaintiffproperly setsforth allegations in an affidavit or verified compliant which establishes
the right ofa prejudgment writ ofreplevin, the court does not have discretion, an order directing
issuance ofthe writ must be entered. Ifthe courtfails to do so, mandamus can be employed by the
plaintiffdo direct the court to do so without notice to the party in possession. Comcoa,Inc v. Coe.

It has been held that dissolution ofa prejudgment writ of replevin has no effect other than to
determine right to possession ofproperty pendingfinal adjudication ofthe parties claims. Weigh
Less for Life,Inc. v. Barnett Bank of Orange Park.

"The State cannot diminish Rights ofthe people." Hurtado v California,110 US 516.

"Statutes that violate the plain and obvious principles ofcommon right and common reason are
null and void." Bennett v Boggs

Constitutional Law-Due Process-Municipal Towing Ordinance Authorizing the Assessment of
Towing Fees and Storage Charges Without Notice and Opportunityfor Hearing Violates Due
Process. Remm v. Landrieu.

"The right to travel is part ofthe Liberty ofwhich a citizen cannot be deprived without due
process oflaw under the Fifth Amendment. This Right was emerging as early as the Magna
Carta." Kent v Dulles,357 US 116(1958)
          Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 9 of 15
             Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the United States.




                                        RELIEF SOUGHT

In short, I have shown that I have undeniable right to ownership of aforementioned property and
that Defendant possesses no lawful right,title or interest in my private property. 1 have also shown
undeniable proof that my Rights were infringed upon by aforementioned subjects, business and
corporations.

1 am demanding an order from this court pursuant to the Federal Rules ofCivil Procedure 4.1(a)c,
to have the U.S. Marshals serve the order to have the agents of LEON'S AUTO CENTER for the
immediate return of my conveyance and all costs related thereto taxed against the Defendant and
his agents and all other relief this court can and should provide in the amount of$200.00 per day
from the time LEON'S AUTO CENTER unlawfully seized my personal property on November
12, 2019 until the day my property is returned to me for loss of income, as well as any and all
property damage caused by Defendant when towing my private property without the keys to insure
adequate transport ofsaid property.

LEON'S AUTO CENTER who has received correspondence from me,in a good faith attempt to
resolve this matter privately, has 48 hours from receiving said claim/notice,to return my
personal property; Blue 2012 Toyota Yaris VIN No.JTDBT4K36C1414963 with all charges and
costs taxed against LEON'S AUTO CENTER.Failure to comply with my demand will result in
a defaultjudgement against LEON'S AUTO CENTER ofa $1,000,000.00 fine, imprisonment or
both for loss ofproperty and Federal crimes they are liable for per;

Title 18 U.S. Code Sub Section 661; Whoever, within the special maritime and territorial
jurisdiction ofthe United States, takes and carries away, with intent to steal or purloin, any
personal property ofanother shall be punished as follows:
Ifthe property taken is of a value exceeding $1,000, or is taken from the person ofanother, by a
fine imder this title, or imprisonment for not more than five years, or both; in all other cases, by a
fine under this title or by imprisonment not more than one year, or both.
Ifthe property stolen consists ofany evidence of debt, or other written instrument, the amount
of money due thereon, or secured to be paid thereby and remaining unsatisfied, or which in any
contingency might be collected thereon, or the value ofthe property the title to which is shown
thereby, or the sum which might be recovered in the absence thereof, shall be the value ofthe
property stolen.

Title 18 U.S. Code Sub Section 662; Whoever, within the special maritime and territorial
jurisdiction ofthe United States, buys, receives, or conceals any money, goods, bank notes, or
other thing which may be the subject oflarceny, which has been feloniously taken, stolen, or
embezzled,from any other person, knowing the same to have been so taken, stolen, or
embezzled, shall be fined under this title or imprisoned not more than three years, or both; but if


                                                                                                          4
         Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 10 of 15
             Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the United States.




the amount or value ofthing so taken, stolen or embezzled does not exceed $1,000, he shall be
fined under this title or imprisoned not more than one year, or both.

Title 18 U.S. Code 2312 Transportatioii of stolen vehicles; Whoever transports in interstate or
foreign commerce a motor vehicle, vessel, or aircraft, knowing the same to have been stolen,
shall be fined under this title or imprisoned not more than 10 years, or both.

Title 18 U.S. Code 2313 Sale or receipt of stolen vehicles; Whoever receives, possesses,
conceals, stores, barters, sells, or disposes ofany motor vehicle, vessel, or aircraft, which has
crossed a State or United States boundary after being stolen, knowing the same to have been
stolen, shall be fined under this title or imprisoned not more than 10 years, or both.

18 U.S. Code §2315. Sale or receipt of stolen goods,securities, moneys,or fraudulent State
tax stamps; \^^oever receives, possesses, conceals, stores, barters, sells, or disposes ofany
goods, wares, or merchandise, securities, or money ofthe value of$5,000 or more,or pledges or
accepts as security for a loan any goods, wares, or merchandise,or securities, ofthe value of
$500 or more, which have crossed a State or United States boundary after being stolen,
unlawfully converted, or taken, knowing the same to have been stolen, unlawfully converted, or
taken;

18 U.S. Code § 1349. Attempt and conspiracy; Any person who attempts or conspires to
commit any offense under this chapter shall be subject to the same penalties as those prescribed
for the offense, the commission of which was the object ofthe attempt or conspiracy.

Furthermore,the listed subjects, business and corporations that were involved and listed in this
affidavit violated the above stated UNITED STATES CODES and are liable to be charged at
violator's expense.

                         JURISDICTION OF TfflS COURT

Pursuant to Younger v. Harris, Federal Courts have a constitutional obligation to interfere when
there is clear, blatant and Prima Facie evidence ofthe violation ofa parties constitutional rights.



All communication is recorded and given to you within a lawful time frame.
          Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 11 of 15
             Treaty ofPeace and Friendship of 1787 between the Empire of Morocco and the United States.




I, Julisa Amurra Adonay El, under penalty of pequry and persecution from the Moorish nation
do declare and state for the record,to the best of my ability, that all claims and statements made
in this writ are true, factually based and not made for, nor intended to be used for fraud,
misrepresentation, misprision nor usurpation. A Free Moorish American national and citizen of
the free National Government of Morocco. I am:
                                                     ^ • In honor of my Moabite ancestors to time
^imemorial,exercising the Divine and Common-Law-Right to Jus Postliminii, in accord with
the high principles ofLove, Truth,Peace, Freedom and Justice.

On this         day ofl^^                     in the year                         .[Moorish calendar]

On this ^ day of                              in the year '7^^                    .[Gregorian calendar]
              Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 12 of 15



           Notice to the agent is notice to the principal, notice to the principal is notice to the agent UCC 1-202: notice, knowledge.
An instrument is deemed in law filed at the time it is delivered to the clerk. See Biffe v. Morton Rubber.,Inc., 785 S.W.2d 143,144 (tex.1990)



To: LEON'S AUTO CENTER

600 MAIN STREET

KEENE,NH 03431

From: Julisa Amurra Adonay El

RISE OF THE MOORS

255 Main Street 2"** F1 suite 201

Pawtucket RI02860




This is a good faith attempt to resolve this matter outside ofFederal court.

An Order of Emergency Writ for Prejudgment Writ of Replevin Without Notice, directing
LEON'S AUTO CENTER located at 600 Main street near KEENE,NEW HAMPSHIRE 03431,
to immediately return my specific property; Blue 2012 Toyota Yaris YIN No.
JTDBT4K36C1414963 which has been seized and held unlawfully, pursuant to, NH Rev Stat
Sub Section 536-A:l (1996 through Reg Sess), Verified Claim and Affidavit ofFact has been
filed in Federal court

     1. I am the lawfiil owner entitled to the possession of said property described and at no time
        gifted, sold or otherwise transferred ownership of said property to any other party
          including LEON'S AUTO CENTER,see Title attached.
     2. Despite verbal communication to the agent operating on behalf of LEON'S AUTO
        CENTER my conveyance and personal property therein was unlawfully seized without
        my consent, court order,judgment or ruling, which is theft.
     3. The property was wrongfiilly detained by orders of SARGENT BYAM (BADGE #202)
        fi-om MARLBOUROUGH POLICE DEPARTMENT who conspired with DUBLIN
           POLICE DEPARMENT, TROY POLICE DEPARTMENT, HARRISVILLE POLICE
           DEPARTMENT, KEENE SHERIFF'S DEPARTMENT, NEW HAMPSHIRE STATE
           POLICE & LEON'S AUTO CENTER to unlawfully violate and deprive me of my
           preexisting Constitutional rights to travel and my right to due process. This is a violation
           of the New Hampshire State Constitution - Bill of Rights Part 1 Article 12; no part ofa
           person's property shall be taken, by eminent domain and transferred, directly or
           indirectly, to another person ifthe taking isfor the purpose ofprivate development...
         Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 13 of 15



   4. I have no knowledge of any contract between; SARGENT BYAM(BADGE #202)from
       MARLBOUROUGH POLICE DEPARTMENT, DUBLIN POLICE DEPARMENT,
       TROY POLICE DEPARTMENT, HARRISVILLE POLICE DEPARTMENT, KEENE
       SHERIFF'S DEPARTMENT,NEW HAMPSHIRE STATE POLICE or LEON'S AUTO
      CENTER and myself. Furthermore, all parties deny that any contract exists.
   5. LEON'S AUTO CENTER is attempting to extort funds from me imder false pretenses to
       monopolize on capital gain which is fraud and a direct violation ofthe 8^ Amendment of
      the constitution for the united States and the New Hampshire State Constitution - Bill of
       Rights Part 1 Article 28; no subsidy charge, tax, impost or duty shall be established,
      fixed, laid or levied, under any pretext whatsoever without the consent of the people...
       They also threaten to embezzle my private property by filing an abandonment claim if
       said fraudulent funds are not provided to them within the 45 day time frame.
   6. The fair market value for described property is $5,500


NH Rev Stat Sub Section S36-A: Replevin (1996 through Reg Sess) sets forth a procedure to
obtain a writ of replevin before entry of a final judgement by utilizing an ex-parte procedure.
Specifically,Section 536-A:12 provides;

       Upon specific request of the applicant and examination of the complaint and affidavit
and such other evidence or testimony as thejudge may thereupon require, a writ ofreplevin may
be issued prior to hearing, ifprobable cause appears that any ofthefollowing exist:

    1. The defendant gained possession ofthe property by thefi;
    2. The property consists ofone or more negotiable instruments or credit cards;
    3. By reason ofspecific, competent evidence shown, by affidavit or by testimony within the
       personal knowledge ofan affiant or witness, the property is perishable, and will be perish
       before any noticed hearing can be had, or is in immediate danger or destruction, serious
       harm, concealment or removalfrom this state, or ofsale to an innocent purchaser, and
       that the holder ofsuch property threatens to destroy, harm, conceal, remove itfrom the
       state, or sell it to an innocentpurchaser.
If the plaintiff properly sets forth allegations in an affidavit or verified compliant which
establishes the right of a prejudgment writ of replevin, the court does not have discretion, an
order directing issuance ofthe writ must be entered. Ifthe courtfails to do so, mandamus can be
employed by the plaintiffdo direct the court to do so without notice to the party in possession.
Comcoa,Inc v. Coe.

It has been held that dissolution ofa prejudgment writ of replevin has no effect other than to
determine right to possession ofpropertypendingfinal adjudication ofthe parties claims. Weigh
Less for Life,Inc. v. Bamett Bank of Orange Park.

"The State cannot diminish Rights ofthe people." Hurtado v California,110 US 516.
         Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 14 of 15



"Statutes that violate the plain and obvious principles ofcommon right and common reason are
null and void." Bennett v Boggs

Constitutional Law-Due Process-Municipal Towing Ordinance Authorizing the Assessment of
Towing Fees and Storage Charges Without Notice and Opportunityfor Hearing Violates Due
Process. Remm v. Landrieu.

"The right to travel ispart ofthe Liberty ofwhich a citizen cannot be deprived without due
process oflaw under the Fifth Amendment. This Right was emerging as early as the Magna
Carta." Kent v DuUes,357 US 116(1958)



                                    RELIEF SOUGHT

LEON'S AUTO CENTER has 48 hours upon receiving this claim/notice to return my personal
property; Blue 2012 Toyota Yaris VIN No. JTDBT4K36C1414963 with all charges and costs
taxed against LEON'S AUTO CENTER in the form of $200.00 per day from the time LEON'S
AUTO CENTER unlawfidly seized my personal property on November 12, 2019 imtil the day
my property is returned to me,for loss ofincome and for the unlawflil embezzlement of private
property. Which can be paid by check or money order to; Amirah Amarilis Amaara Atiyah Bey
RISE OF THE MOORS
255 Main Street 2°'* F1 suite 201
Pawtucket RI02860



As oftoday LEON'S AUTO CENTER is responsible to pay $3600.00

Failure to comply with my demand will result in a defaultjudgement against LEON'S AUTO
CENTER ofa $1000000.00 fine,imprisonment or both,for property loss and Federal crimes per;

Title 18 U.S. Code Sub Section 661; Whoever, within the special maritime and territorial
jurisdiction ofthe United States, takes and carries away, with intent to steal or purloin, any
personal property of another shall be punished as follows:
If the property taken is of a value exceeding $1,000, or is taken from the person of another, by a
fine under this title, or imprisonment for not more than five years, or both; in all other cases, by a
fine under this title or by imprisonment not more than one year, or both.
Ifthe property stolen consists ofany evidence of debt, or other written instrument,the amount
of money due thereon, or secured to be paid thereby and remaining unsatisfied, or which in any
contingency might be collected thereon, or the value ofthe property the title to which is shown
thereby, or the sum which might be recovered in the absence thereof, shall be the value ofthe
property stolen.
         Case 1:19-cv-01204-LM Document 1-1 Filed 12/05/19 Page 15 of 15



Title 18 U.S. Code Sub Section 662; Whoever, within the special maritime and territorial jurisdiction
ofthe United States, buys, receives, or conceals any money, goods, bank notes, or other thing which may
be the subject of larceny, which has been feloniously taken, stolen, or embe2zled,from any
other person, knowing the same to have been so taken, stolen, or embezzled,shall be fined imder this title
or imprisoned not more than three years, or both; but ifthe amount or value ofthing so taken, stolen or
embezzled does not exceed $1,000, he shall be fined under this title or imprisoned not more than one
year, or both.

Title 18 U.S. Code 2312 Transportation of stolen vehicles; Whoever transports in interstate or
foreign commerce a motor vehicle, vessel, or aircraft, knowing the same to have been stolen,
shall be fined under this title or imprisoned not more than 10 years, or both.

Title 18 U.S. Code 2313 Sale or receipt of stolen vehicles; Whoever receives, possesses,
conceals, stores, barters, sells, or disposes ofany motor vehicle, vessel or aircraft, which has
crossed a State or United States boimdary after being stolen, knowing the same to have been
stolen, shall be fined tmder this title or imprisoned not more than 10 years, or both.

18 U.S. Code §2315.Sale or receipt of stolen goods,securities, moneys,or fraudulent State
tax stamps; ^^^oever receives, possesses, conceals,stores, barters, sells, or disposes ofany
goods, wares, or merchandise, securities, or money ofthe value of$5,000 or more,or pledges or
accepts as security for a loan any goods, wares, or merchandise, or securities, ofthe value of
$500 or more, which have crossed a State or United States boundary after being stolen,
unlawfully converted, or taken, knowing the same to have been stolen, unlawfully converted, or
taken;

18 U.S. Code §1349. Attempt and conspiracy; Any person who attempts or conspires to
commit any offense under this chapter shall be subject to the same penalties as those prescribed
for the offense,the commission of which was the object ofthe attempt or conspiracy.

Please be advised that a there is a pending suit in the Federal court ofNew Hampshire located at,
55 Pleasant St. #110 Concord, NH 03301 against LEON'S AUTO CENTER if above stated
relief demanded is not met within the allotted time frame.

All communication is recorded and given to you within a lawful time frame.
